McCALEB, Justice
(concurring).
I am in accord with the dismissal of' this appeal on the ground that the judgment ordering the accounting is an interlocutory decree which causes no irreparable injury. It is also clear that this court is-without appellate jurisdiction as there is. no amount in dispute. See Winsberg v. Winsberg, 229 La. 61, 85 So.2d 31.
However, since the order is unappealable, it is proper to dismiss the appeal absolutely on that ground as it would be vain, and useless to transfer the case to the Court of Appeal.